Mr. Justice G-reen
delivéared tlie opinion of the Court.
This suit was brought by the complainant in the chancery court of Obion county to force the railroad company to provide him a right of way. The allegations of his bill are that a certain tract of land which he owns near the town of South Pulton is so situated that he has but one way of ingress and egress, and that this way lies over the property and tracks of the railroad. company.
The prayer of the bill is that the company be compelled to- provide for him a suitable right of way, of which he says he has been deprived by reason of the manner of its construction and maintenance of its adjacent property.
The other prayer of the bill is that he be allowed as damages the rental value of his tract since 1908, when his right of way is alleged to have been obstructed.
From an examination of this record, we are of opinion that this court is without jurisdiction of this case. This court, under Acts 1907, ch. 82, section 7, has direct appellate jurisdiction, of only those equity cases in which the amount involved exceeds $1,000, and those involving the constitutionality of the statutes of Tennessee, contested elections for office, State revenue, and ejectment suits.
*527It appears from tlie record that the rental value of complainant’s tract, for which he seeks to recover, is seven or eight dollars per acre per year. His tract contains twenty-seven acres. His hill was filed August 15, 1906. His right of way, as before stated, was obstructed in the year 1903. A simple calculation will therefore demonstrate that he could not possibly recover upon the pleadings in this case a money judgment of as much as $1,000. Therefore, this is not a chancery case in which the amount involved exceeds $1,000, as this provision of the act referred to has uniformly been construed by this court. See Chattanooga v. Belt Line R. R. Co., 123 Tenn., 497, 130 S. W., 840.
Even if the damages recoverable here could exceed $1,000, still this would be a case for the court of civil appeals. The main object of the hill is to procure a right of way, and the damages claimed are only incidental. As pointed out in the case of Chattanooga v. Belt Line R. R. Co., the mere fact that a money recovery is incidentally sought which may exceed $1,000 will not affect the question of appellate jurisdiction, where such recovery is not the real purpose for which the suit is brought.
A suit to obtain a right of way is, of course, not an ejectment suit, and manifestly this case does not fall within any of the other special classes, jurisdiction of which is reserved to this court.
An order will accordingly be entered transferring this cause to the court of civil appeals.